333 F.2d 420
Bernard R. BARKAN, Appellant,v.J. C. TAYLOR, Warden, United States Penitentiary,Leavenworth, Kansas, Appellee.
No. 7655.
United States Court of Appeals Tenth Circuit.
June 15, 1964.

Allen D. Evans, Oklahoma City, Okl., for appellant.
Benjamin E. Franklin, Asst. U.S. Atty.  (Newell A. George, U.S. Atty., with him on brief), for appellee.
Before MURRAH, Chief Judge, and HILL, Circuit Judge, and ARRAJ, District Judge.
PER CURIAM.


1
In this application to the District Court of Kansas for a writ of habeas corpus, the petitioner complains of the failure of the sentencing court in the Southern District of Illinois to afford him an opportunity to speak in his own behalf, as required by Rule 32(a), Federal Rules of Criminal Procedure.  The District Court denied the writ on the ground that the same matter had been presented and decided adversely to the petitioner by the sentencing court, in a proceedings under 28 U.S.C. 2255.  And see: Barkan v. United States, 7 Cir., 305 F.2d 774.


2
We affirm the trial Court on the ground that 'the failure of a trial court to ask a defendant represented by an attorney whether he has anything to say before sentence is imposed is not of itself an error of the character or magnitude cognizable under a writ of habeas corpus * * *.'  Hill v. United States, 368 U.S. 424, 428, 82 S. Ct. 468, 471, 7 L. Ed. 2d 417.  And see: Martin v. United States, (10 C.A.) 309 F.2d 81.


3
Affirmed.